DOWDELL, J.
The bill in this case is not one for the specific performance of a contract as to the sale of land, as counsel for appellant seem to think, and insist in their brief. By its averments, as well as .in the prayer •for relief, the bill is clearly one to establish a trust in the lands described.
There is no pretense that the lands were purchased ■with complainant’s money, and no facts are stated that would constitute a resulting trust. On the contrary, the bill avers a. promise on the part of the respondent to purchase the lands and to have the title made to the com-pláinánt. Nothing more can be made out of it, than an attempt to establish a parol trust in lands. This of course cannot be done. — Code, § 1041; Patton v. Beecher, 62 Ala. 579; Manning v. Pippen, 95 Ala. 541; Brackin v. Newman, 121 Ala. 311.
■ An accounting is also prayed for. As a bill for an accounting it is clearly defective. There is no compli*518cation of accounts shown. Indeed the indebtedness averred is all one side. The complainant alleges that tho respondent is indebted to him for services rendered, and for one-half of the profits of the distillery, and for aught that appears he has a complete and adequate remedy at law. It is not pretended that there was any panmership between the complainant and defendant, and no settlement of a partnership is sought.
There was no1 error in sustaining the demuri er to the bill, and the decree will be affirmed.